 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TYRONE DYSON,                                     No. 2:18-cv-2700 WBS CKD P
12                     Petitioner,
13          v.                                         ORDER
14   WARDEN,
15                     Respondent.
16

17          Petitioner has filed a request for reconsideration of this court’s order filed August 14,

18   2019, which granted respondent’s motion to dismiss and dismissed the petition as untimely (ECF

19   No. 26). (ECF No. 28.) Petitioner has failed to demonstrate any new or different facts or

20   circumstances which did not exist or were not shown upon the prior motion. See L.R. 230(j).

21   Accordingly, the motion for reconsideration is DENIED.

22   Dated: September 6, 2019

23

24

25

26   Dyso2700.950

27

28
                                                      1
